Citation Nr: 0209157	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  95-18 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
cervical spine disability. 

2.  Entitlement to a rating in excess of 20 percent for 
lumbar spine disability.

3.  Entitlement to a rating in excess of 10 percent for 
irritable bowel syndrome with esophageal reflux. 

4.  Entitlement to a rating in excess of 10 percent for right 
hand arthritis. 


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel





INTRODUCTION

The appellant served on active duty from March 1971 to July 
1978 and again from July 1981 to February 1994.  This case 
comes to the Board of Veterans Appeals (Board) on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The issues involving the ratings for irritable bowel syndrome 
with esophageal reflux and right hand arthritis will be 
addressed in the REMAND following this decision. 


FINDINGS OF FACT

1.  Throughout the evaluation period, cervical spine 
arthritis has been manifested by complaints of pain radiating 
into the right forearm and hand, no more than moderate 
limitation of motion of the cervical spine and X-ray evidence 
of marked narrowing of the C5/6 intervertebral disc space 
with marginal osteophytes narrowing the C5/6 neural foramina 
bilaterally, without evidence of vertebral fracture, bony 
fixation, ankylosis or severe intervertebral disc syndrome 
involving recurring attacks and intermittent relief. 

2.  Throughout the evaluation period, lumbar spine arthritis 
has been manifested by complaints of pain and no more than 
moderate limitation of motion of the lumbar spine, a history 
of some paravertebral spasm, and X-ray evidence of narrowing 
of all intervertebral disc spaces and marked enlargement, 
sclerosis and irregularity of the L4/5 and L5-S1 facet joints 
bilaterally, without evidence of vertebral fracture, bony 
fixation, ankylosis, ongoing muscle spasm or severe 
lumbosacral strain or severe intervertebral disc syndrome 
involving recurring attacks and intermittent relief.




CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for cervical spine 
disability is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Codes 5003, 5290, 5293 
(2001).

2.  A rating in excess of 20 percent for lumbar spine 
disability is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Codes 5003, 5292, 5293, 
5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, which is now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000.  
However, the Board finds that with respect to the issues 
addressed on the merits below, VA has fully complied with the 
mandates of the VCAA and implementing regulations.  The file 
contains the veteran's service records, records of 
postservice treatment, and the reports of VA examinations in 
April 1995, November 1997, and November 1998.  There is no 
indication that there is any relevant evidence outstanding.  
The veteran was provided copies of rating decisions 
explaining why these claims were denied.  Furthermore, 
through the February 1995 statement of the case (SOC) and the 
numerous supplemental statements of the case (SSOC), the 
veteran has been advised of the criteria for evaluating her 
disorders, what type of evidence was needed to substantiate 
her claims, and what evidence was of record. 

The Board finds that it is not prejudicial to the appellant 
to proceed to adjudicate these claims based on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Where, as 
with these two issues, there has been substantial compliance 
with the VCAA and implementing regulations, a remand for 
further review in light of the implementing regulations would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

Factual background

In service the veteran was seen for complaints of pain in her 
neck and low back.  Service medical records contain X-ray 
evidence of degenerative joint disease of the cervical spine 
and the lumbar spine.

On VA examination in April 1995, the veteran reported 
cervical spine pain two to three times per week, with 
increased pain on sudden motion.  She also noted daily low 
back pain with no radiation to the lower extremities.  
Increased low back pain was noted with prolonged standing, 
walking or sitting, and on stooping and bending forward.  The 
veteran took Motrin 800mg for the condition and that she went 
to the William Beaumont Army Medical Center for follow-up 
care on a regular basis.  Range of motion testing of the 
cervical spine revealed that the veteran had: forward flexion 
to 25 degrees; backward extension to 10 degrees; right 
lateroflexion to 30 degrees; left lateroflexion to 20 
degrees; rotation right to 45 degrees; and rotation left to 
40 degrees.  Physical examination revealed pain on motion and 
mild paravertebral muscle spasm.  Range of motion testing of 
the lumbar spine revealed that the veteran had:  forward 
flexion to 70 degrees; backward extension to 15 degrees; 
right lateroflexion to 30 degrees; left lateroflexion to 20 
degrees; rotation right to 25 degrees; and rotation left to 
30 degrees.  Physical examination revealed mild paravertebral 
muscle spasm with no fixed deformities and no postural 
abnormalities.  Deep tendon reflexes were prompt and equal 
bilaterally and there were no pathological reflexes noted.  
The diagnoses included:  severe degenerative osteoarthritis 
involving the cervical spine with limitation of motion of the 
cervical spine; degenerative arthritis involving the lumbar 
spine with degenerative disc disease at L5-S1 and congenital 
changes associated with limitation of motion of the lumbar 
spine.

April 1995 X-rays of the cervical spine revealed minor 
osteophyte formation anteriorly at levels C5 and C6 with 
narrowing of the C5-7 interspaces and encroachment of the 
neural foramenae of C5-6 bilaterally, changes more severe on 
the left.  The spinous processes and paravertebral soft 
tissues were normal. 

April 1995 X-rays of the lumbar spine revealed sacralization 
of the distal lumbar segment with fusion to the sacral wings 
and minor osteophyte formation noted at levels L3 and L4 with 
slight narrowing of the L4-S1 intervertebral disc space.  
There was no evidence of spondylosis or listhesis and the 
spinous processes and sacroiliac joints appeared normal.

On VA general medical examination in November 1997, the 
veteran reported complaints of pain and morning stiffness to 
her neck and lower back for several years.  Cervical spine 
range of motion testing revealed that the veteran had: 
forward flexion to 23 degrees; backward extension to 10 
degrees; right lateral flexion to 30 degrees; left lateral 
flexion to 20 degrees; right rotation to 30 degrees; and left 
rotation to 30 degrees.  Lumbar spine range of motion testing 
revealed that the veteran had: forward flexion to 70 degrees; 
backward extension to 20 degrees; right and left lateral 
flexion to 30 degrees; and rotation to 30 degrees 
bilaterally.  With regard to both the cervical and lumbar 
spine, the examiner noted that the veteran had complaints of 
pain with range of motion, and that there was no evidence of 
any postural abnormality or deformities.  Cervical spine X-
rays revealed degenerative disc disease at C5-7 with minimal 
marginal osteophytes and mild encroachment on the right 
neuro-foramina at C3-4.  Lumbosacral X-rays showed 
degenerative disc disease involving L5-S1 with osteopenic 
changes of the lumbar spine.  The diagnosis included neck 
pain secondary to degenerative disc disease, C5-7 with 
spondylosis deformans and lower back pain secondary to 
degenerative disc disease, L5-S1.

On VA examination in November 1998, the veteran reported pain 
in the right posterolateral aspect of her neck with pain 
radiating into the radial aspect of her right forearm and 
right thumb.  She also noted limitation of motion of her 
neck, especially on rotation to the left.  Treatment 
reportedly included monthly massage and shark cartilage.  The 
veteran reported that she has no functional or occupation 
limitations due to her neck condition.  She stated that she 
had occasional pain in her lower back which did not radiate 
into her lower extremities and was not associated with lower 
extremity weakness.  Physical examination of the neck showed 
no deformity or tenderness.  Range of motion of the neck is 
from 30 degrees on extension to 22 degrees on flexion (lacks 
3cm of touching chin to chest).  The veteran could bend 
laterally 18 degrees to the left and to the right, and she 
could rotate 73 degrees to the right and 50 degrees to the 
left.  Triceps, biceps and brachioradialis reflexes are 3+ 
and symmetrical.  Physical examination of the back revealed 
no deformity, tenderness or skin changes.  The paravertebral 
muscles were of normal tone and without spasm.  Range of 
motion of the back was from 18 degrees extension to 84 
degrees flexion (fingertips lack 12cm of touching her toes) 
with 20 degrees lateral bend to the left and to the right, 
and 34 degrees rotation to the left and to the right.  The 
patellar tendon reflexes were 3+ and symmetrical and the 
Achilles reflexes were 1+ and symmetrical.  Straight leg 
raising tests were negative.  Radiograms of the cervical 
spine show marked narrowing of the C5/6 intervertebral disc 
space with marginal osteophytes narrowing the C5/6 neural 
foramina bilaterally.  The remaining disc spaces are of 
normal thickness.  Views of the lumbosacral spine show 
narrowing of all intervertebral disc spaces and marked 
enlargement, sclerosis and irregularity of the L4/5 and L5-S1 
facet joints bilaterally.  The diagnosis for the neck was 
degenerative disc C5/6 intervertebral disc manifested by 
moderate limitation of neck motion, radiating pain into the 
right forearm and hand, and characteristic radiographic 
changes.  The diagnosis for the low back was degenerative 
disc disease, lumbosacral spine, mild, manifested by 
intermittent low back pain, moderate limitation of back 
motion, and characteristic radiographic changes.  The 
examiner's opinion was that the veteran had only mild 
impairment due to her degenerative disc disease of the neck 
and lower back.       

Records of subsequent VA outpatient treatment showed 
arthritis with occasional symptoms (March 2001), asymptomatic 
arthritis (March 2001), and arthritis and spinal disc 
condition with mild symptoms (June 2001).  



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  In 
assessing the degree of disability attributable to a service-
connected disorder, the disorder is generally viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  Where the 
issue involves the assignment of an initial rating for a 
disability following the initial award of service connection 
for that disability, the entire history of the disability 
must be considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

The terms "mild," "moderate" and "severe" are not defined in 
VA regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Cervical spine disability

The Board notes at the outset with respect to both this 
disability and the service-connected lumbar spine disability, 
that (based on the RO's rating actions) the service-connected 
entity encompasses both arthritis and disc disease.

The veteran's cervical spine disability has been rated 20 
percent disabling under 38 C.F.R. § 4.71a, Codes 5003-5293, 
for arthritis and intervertebral disc syndrome. 

Under Code 5293, for intervertebral disc syndrome, moderate 
intervertebral disc syndrome with recurring attacks is rated 
as 20 percent disabling.  Severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief 
warrants a 40 percent rating.  A 60 percent rating is the 
maximum rating for intervertebral disc syndrome, and is 
warranted when it is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293. 

Cervical spine arthritis causes moderate limitation of motion 
and neck pain that was reported in April 1995 to occur two to 
three times per week, and was noted in November 1998 to 
radiate into the right upper extremity.  Since March 1994, 
the cervical spine disorder has not been shown to produce 
symptoms approaching the criteria for severe intervertebral 
disc syndrome, with recurring attacks with intermittent 
relief as is necessary for an increased rating under Code 
5293.  Accordingly, a rating in excess of 20 percent is not 
warranted under this code.  

The veteran's neck disorder may also be rated as arthritis.  
Degenerative arthritis is rated based on limitation of motion 
of affected parts under Code 5003.  Limitation of motion must 
be objectively confirmed by such findings as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71(a).

Limitation of cervical motion is rated under Code 5290.  
Slight limitation of cervical spine motion warrants a 10 
percent evaluation; moderate limitation of motion in the 
cervical spine warrants a 20 percent evaluation; and severe 
limitation of motion in the cervical spine warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Code 5290.

The objective findings on range of motion testing on the 
veteran's VA examinations in April 1995, November 1997, and 
November 1998 have consistently shown only slight to moderate 
limitation of motion of the cervical spine.  Consequently, a 
higher rating is not warranted under Codes 5003-5290.

The Board also notes that any evaluation of musculoskeletal 
disability must also include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45, including the degree 
of additional range-of-motion loss due to pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
38 C.F.R. §§ 4.40, 4.45.  While the veteran has had 
complaints of pain with range of motion, on November 1998 it 
was noted that she herself reported that she had no 
functional or occupational limitations due to her neck 
condition.  As there is no evidence of functional loss not 
already compensated by the current 20 percent rating, an 
increased rating based on impairment of function due to pain 
is not warranted.

Cervical spine disability can also be rated based on other 
symptoms.  In this case, however, the evidence of record does 
not show that the veteran's condition has involved vertebral 
fracture, bony fixation, or ankylosis.  Without a showing of 
these symptoms, a higher rating under Codes 5285, 5286, or 
5287 is not warranted.

After considering all of the symptoms of the veteran's 
cervical spine disability, the Board finds that a rating 
higher than 20 percent is not warranted under any of the 
schedular criteria.



Lumbar spine disability

The veteran's lumbar spine degenerative joint disease has 
been evaluated since March 1, 1994 as 20 percent disabling 
under 38 C.F.R. § 4.71(a), Code 5293, for intervertebral disc 
syndrome.  

The veteran's lumbar spine disability has been manifested by 
pain that increases with prolonged use and has resulted in 
moderate limitation of motion.  Mild paravertebral muscle 
spasm was noted in April 1995, but spasm was not reported on 
any other examination since service.  The medical evidence of 
record consistently shows that the veteran's low back pain 
does not radiate to the lower extremities.  Her deep tendon 
reflexes were prompt and equal in April 1995 and straight leg 
raising in November 1998 was negative.  With these symptoms, 
the veteran's lumbar spine intervertebral disc syndrome has 
never been shown to be more than moderate with recurring 
attacks.  The veteran's symptoms have not met the criteria 
for severe intervertebral disc syndrome involving recurring 
attacks with intermittent relief as is necessary for a higher 
rating under Code 5293.  

The service-connected lumbar spine disability may also be 
rated under Code 5292, for limitation of motion of the lumbar 
spine.  Slight limitation of lumbar motion warrants a 10 
percent rating; moderate limitation of lumbar motion warrants 
a 20 percent rating; and severe limitation of lumbar motion 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5292.

The findings on the veteran's VA examinations demonstrate 
that range of motion of the lumbar spine has been limited to 
approximately 70-84 degrees on flexion, to 15-20 degrees on 
extension, to 20-30 degrees on lateral flexion, and to 25-34 
degrees on rotation.  This constitutes no more than moderate 
limitation of motion of the lumbar spine warranting the 
current 20 percent evaluation under Code 5292.  An increased 
rating under this Code requires severe limitation of lumbar 
motion, here not shown.  As there is no evidence of 
functional loss not already compensated by the current 20 
percent rating, an increased rating based on impairment of 
function due to pain is not warranted.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.
Turning to other provisions for rating disability of the low 
back, the Board notes that under Code 5295, lumbosacral 
strain with characteristic pain on motion warrants a 10 
percent rating.  Lumbosacral strain with muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in the standing position, warrants a 20 percent 
rating.  A 40 percent evaluation is assigned for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295.

As the evidence of record shows only mild paravertebral spasm 
in 1995, and none since, even a 20 percent evaluation under 
Code 5295 would be questionably justified.  A higher rating 
of 40 percent under this code is not warranted at any time 
during the evaluation period, as the veteran has not had 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, or some of the above with abnormal 
mobility on forced motion, 

Disability of the lumbar spine may also be rated based on 
other symptoms. For example, a higher rating may be assigned 
for ankylosis of the lumbar spine.  Here, however, ankylosis 
is neither reported, nor alleged; and a rating based on 
ankylosis is not warranted, even with consideration of such 
factors as functional limitation during flare-ups, or with 
repeated use, or due to pain.  Likewise there is no evidence 
of vertebral fracture or bony fixation.  Without a showing of 
any of these symptoms, higher evaluations under Codes 5285, 
5286, or 5289 are not warranted. 

After considering all of the symptoms of the veteran's lumbar 
spine degenerative joint disease, the Board finds that a 
rating higher than the current 20 percent is not warranted 
under any of the schedular criteria at any point in time 
since the effective date of service connection in March 1994. 



ORDER

A rating in excess of 20 percent for cervical spine 
disability is denied.

A rating in excess of 20 percent for lumbar spine disability 
is denied. 


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely- filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

In an April 1996 rating decision, the RO denied the veteran's 
claim for a rating in excess of 10 percent for irritable 
bowel syndrome with esophageal reflux.  While the veteran 
submitted a statement in November 1996 expressing 
disagreement with that decision, it appears that no 
subsequent SOC was ever issued with regard to this issue.  
Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the 
Board must instruct the RO that this issue remains pending in 
appellate status (see 38 C.F.R. § 3.160(c)) and requires 
further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  
In this regard, it is noteworthy that this claim is not 
before the Board at this time and will only be before the 
Board if the veteran files a timely substantive appeal.  The 
Board's actions regarding this issue are taken to fulfill the 
requirements of the Court in Manlincon.  

Turning to the final issue on appeal, the Board notes that 
the veteran's right hand arthritis is shown by April 1995 VA 
X-rays to include narrowing of the radiocarpal interspaces.  
On the most recent VA examination in November 1998, the VA 
orthopedic surgeon indicated that the veteran's disorder 
"should be rated as moderately severe loss of function of 
the forearm and hand."  The Board finds that thorough 
evaluation of impairment of the forearm requires medical 
findings as to the extent of any limitation of motion on 
pronation and supination of the forearm.  Here, no medical 
finding have been made in this regard.    

Consequently, the case is REMANDED for the following:

1.  The RO should issue a statement of 
the case to the veteran addressing the 
matter of the rating for irritable bowel 
syndrome with esophageal reflux, and 
including citation to all relevant law 
and regulation pertinent to this claim.  
The veteran must be advised of the time 
limit for filing a substantive appeal.  
38 C.F.R. § 20.302(b).  Then, only if the 
appeal is timely perfected, this issue is 
to be returned to the Board for further 
appellate consideration, if otherwise in 
order.

2.  The RO should arrange for the veteran 
to be afforded an orthopedic examination 
(with X-rays) to evaluate the nature and 
extent of his disability from right hand 
arthritis.  The examination should 
include range of motion studies to assess 
any limitation in supination or pronation 
of the right forearm.  The claims folder 
must be reviewed by the examiner in 
conjunction with the examination.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



